DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         ELDER LABRANCHE, GUERLYNE LABRANCHE and
                   DOONDY LABRANCHE,
                        Appellants,

                                   v.

              CARRINGTON MORTGAGE SERVICES, LLC
                           Appellee.

                             No. 4D19-223

                         [December 5, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE14-
001071(11).

  Mark H. Klein of MHK Legal PLLC, Coral Springs, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.